Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the previously cited prior art fail to teach newly added limitation, “different minimum transmit power configuration, wherein the different minimum transmit power configuration comprise a minimum transmit power supported by the first node.”  However, in light of Applicant amendment, an additional prior art is required.  The results of the prior art search are utilized in the rejection that follows.
Regarding claim 3, Applicant further argues that the figures 14 and 15 as discussed in the interview fail to teach UE sharing the same architecture  for both MT and DU.  Applicant argues that Figures 14 and 15 do not show that the UE share power and other capabilities.  Examiner believes that as the claim is currently presented, the prior art does show MT and DU.  In addition, Applicant is not claiming that the UE share power and other capabilities.


Regarding claim 6, Applicant argues that the previous cited prior art fail to teach “at least one of the initial uplink BWP or the initial DL BWP include a guard band between adjacent channels, wherein a size of the guard band depends on a least one of channel bandwidth, width of the BWP, or TPC supported by the first node.”
Examiner revisited the previously cited prior art, as well as, performing an additional prior art search.


Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The text of those sections of Title 35, U.S. Code not included in this action can
be found in a prior Office action.

8. 	Claim 1-3, 10-14, 21-28 and 30 are rejected under 35 U.S.C. 103 as being
unpatentable over INTEL IP (WO 2018144936 A1.) Hereafter: INTEL in view of Panian et al (USPGPUB 20100285828.)



Regarding claim 1, 13, 25 and 29, INTEL disclose wireless communications by
a first node, comprising: at least one processor and a memory (see Fig. 5, Hine 25-34,
processor and memory/storage included in UE) configured to:
receive, from a network entity (see Fig. 1,5 & 7, RAN and APP circuit communicates signals to UE), signaling indicating different random access channel (RACH) configurations for different power classes associated with different transmit power configurations (see abstract, page 2, line 13 thru page 3, line 30, communication of specific/unique RACH configuration associated with power class of each individual/different UEs and associated signal strengths/signal strengths threshold): and
perform a RACH procedure based or a RACH configuration for a power class of the first node (see page 3, 1ine 1-34, RACH procedure initiated w/r to RACH configuration/profile for power class associated with HAN node via a UE/node.)
	Although Intel fail to teach “different minimum transmit power configuration, wherein the different minimum transmit power configuration comprise a minimum transmit power supported by the first node,” in analogous art, Panian et al disclose 
different minimum transmit power configuration, wherein the different minimum transmit power configuration comprise a minimum transmit power supported by the first node (see para” 0066, 0068, 0069, 0070, in different embodiments, whether it is a source (first node) controller, terminal or BS a thermal node, the source supports a different minimum transmit power configuration.)
	

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to have implemented different minimum transmit power minimum transmit power supported by the first node as taught by Panian with the teachings of INTEL for the purpose of further supporting carrier aggregation in a MIMO network environment.

Regarding claim 10, 21 and 28, INTEL disclose the apparatus of claim 1, wherein the different RACH configurations for different power classes differ in one or more RACH configuration parameters (see Fig. 2 & 4, page 13, line 1 thru line 24, selected RACH configuration w/r to low/high power class (different power classes) contain at least one different parameter, such as offset, signal strength, transmission capabilities, PRACH uplink resource.)

Regarding claim 11, 22 and 23, INTEL disclose the apparatus of claim 10, wherein: the one or more RACH configuration parameters include at least one of RACH MAG1 time and frequency resources, RACH power configurations, or a maximum number of retransmissions (see page 2, line 20 thru 35, page 11, line 26 thru 30, RACH MSG1) with transmission data, transmission repetition level): and the RACH
MSG1 time and frequency resources for different power classes have different
synchronization signal block (SSB) to RACH association patterns.



Regarding claim 12 and 24, INTEL disclose the apparatus of claim 11, wherein
the RACH power configurations for different power classes differ in at least one of:
target receive power (see page 2, line 27 thru line 33, received power),
synchronization signal block (SSB) reference signal received power (RSAP} threshold,
or power ramping step.


8. 	Claim 2, 3, 14, 26, 27 and 30, are rejected under 35 U.S.C. 103 as being
unpatentable over INTEL IP (WO 2018144936 A1.) Hereafter: INTEL in view of Panian et al (USPGPUB 20100285828) and Hong (US PGPUB 20210014768)

Regarding claim 2, 14, 26 and 30, although INTEL and Panian fall to teach wherein the first node comprises a node of an integrated access and backhaul (IAB) network, in analogous art, Hong disclose wherein the first node comprises a node of an integrated access and backhaul (IAB) network (see para: 0119 & 0120, node includes IAB network.)
Therefore, it would have been obvious to one of ordinary ski in the art before the
effective filing date to have implemented the first node comprises a node of an
integrated access and backhaul (LAB) network as taught by Hong with the combined
teachings of INTEL and Panian for the purpose of further supporting carrier aggregation in a MIMO network environment.


Regarding claim 3 and 27, although INTEL and Panian fail to teach wherein the first node uses a shared architecture for both a mobile termination (MT) component and a distributed unit, in analogous art, Hong further teaches a first node uses a shared
architecture for both a mobile termination (MT) component and a distributed unit (DU)
the first node uses a shared architecture for both a mobile termination (MT) component
and a distributed unit (see Fig. 12 and 14, para: 0208-0210 and 0212, both MT and DU utilize shared architecture.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to have implemented wherein the first node uses a shared
architecture for both a mobile termination (MT) component and a distributed unit
as taught by Hong with the combined teachings of INTEL and Panian for the purpose of further supporting carrier aggregation in a MIMO network environment.


9. 	Claim 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over INTEL IP (WO 2018144936 A1.)  Hereafter: INTEL in view of and Panian et al (USPGPUB 20100285828) as applied to claims 1 and 13 above, and further in view
of Yi et al (US PGPUB 20200274750.)

Regarding claim 4 and 15, although INTEL and Panian et al fall to teach wherein the RACH configuration indicates at least one of an initial uplink bandwidth part (BWP) or an initial downlink BWP, in analogous art, Yi et al disclose RACH configuration indicates at least one of an initial uplink/downlink bandwidth part/BWP (see para: 0147, 0198, 0276.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented wherein the RACH configuration indicates at least one of an initial uplink bandwidth part (BWP) or an initial downlink BWP as taught by Yi et al with the combined teachings of INTEL and Panian et al for the purpose of further supporting carrier aggregation in a MIMO network environment.


Allowable Subject Matter
10. 	Claim 5, 6, 7, 8, 9, 16, 17, 18, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
11.	 The following is a statement of reasons for the indication of allowable subject matter: Although the prior art discloses RACH configuration associated with power classes to improve system communication, the prior art fail to teach specific limitation in combination with all the limitations of the claim with respect to claim 5 and 16, different synchronization signal raster’s are used far different power classes; and a raster far a power class is chosen such that a default initial downlink BWP is in a desired frequency
location, with respect to claim 8, 9, 19 and 20, a first default initial uplink BWP for
nodes or user equipment of a second power class different than a first power class of
the first node; and at least a second default initial uplink BWP for nodes or UE in the
first power class, and with respect to claim 6 and 17, at least one of the initial uplink BWP or the initial DL BWP include a guard band between adjacent channels, wherein a size of the guard band depends on a least one of channel bandwidth, width of the BWP, or TPC supported by the first node.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
§ 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
May 05,  2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467